Title: To Thomas Jefferson from William Tatham, 27 March 1807
From: Tatham, William
To: Jefferson, Thomas


                        
                            Sir
                            
                            Bowling Green One O Clock Friday 27th. March 1807.
                        
                        The Atty. Genl. will have advised you that Mr. Burr left Fredricksburgh, in a Stage, for Richmond
                            yesterday morning, & would be safe lodged there last Night.
                        Mr. Rodney arrived at Fredricksburgh this morning, quite fatigued; & so soon as his dispatches were ready,
                            I left Fredricksburgh about Nine, & my Servant is dispatched, fifteen Minutes ago on fresh Horses (per Post Masters) to
                            deliver the Public documents to Mr. G. Hay before he sleeps: That Gentleman has unfortunately just lost his wife.
                        Mr. Burr is in the same disguised dress in which he was taken: viz.—an old White Hat, a pair of Checked
                            Virga. Cloth Pantaloons & Old Virginia Leggins; and an Old Virginia Cloth Coat.
                        He was visiting along the Road in company with the Sherriff of the County near Fort Stoddart; & on the
                            approach of the Soldiers, he asked the Sherriff what those Soldiers were &c—The Sherriff, it seems, suspected
                            him, & repplied “they were only going on duty to another fort in that neighbourhood.” They immedet presented their firelocks, & ordered him to surrender, which he
                            did.
                        In passing a Crowd of People in South Carolina, he threw himself off his Horse, appealed to the People as an
                            injured Man, & announced his Name. The Officer order’d the Men to present! & the multitude to disperse: They instantly
                            obeyed, & Called out to the Officer to hang him.
                        The Guard Slept in the room with him, & permitted none but the Landlord of the house to Speak to him—I
                            have the honor in haste Sir Yr. H St
                        
                            Wm Tatham
                            
                        
                    